I think the judgment appealed from should be affirmed. The decision of the case depends on the appreciation of testimony and of certain facts and circumstances which may be regarded as established, the weight which should be given to the conflicting opinions of physicians and of X-ray experts in reading skiagraphs; those called by the plaintiff testifying favorably to his cause; those by the defendants unfavorable to the same, except Dr. Samuel's, whose testimony seems to me to support the cause of the plaintiff. Defendants' expert opinion testimony, except Dr. Samuel, was given by parties in the actual service of the defendant Union Indemnity Company and presumably receiving a salary for their service. The experts called by the plaintiff were ordered paid fees fixed by the court and would receive nothing unless plaintiff recover; but under all the facts and circumstances, I think the judgment appealed from correct and that it should stand as rendered. I therefore dissent. *Page 665